Citation Nr: 1109495	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-47 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral knee disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to May 1959.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the benefit sought on appeal.


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has bilateral knee disability that is related to active duty.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by active service, nor may knee arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).



Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in November 2007, VA informed the appellant of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records, VA medical records, private medical records, a determination and medical records from the Social Security Administration (SSA), and the transcript from a March 2010 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

In this regard, in July 2010 the Veteran submitted a VA Form 21-4142 to the RO for February 2003 records from Dr. J.J.C.  A review of the claims file reveals that a February 2003 disability examination report conducted by Dr. J.J.C.'s medical practice has already been received from SSA.  The report specifies that the Veteran was seen there for a disability examination.  The report does not relate that the Veteran had ever received any treatment there as a patient, or suggest that the medical practice had any additional records for him.  Accordingly, a remand in order to obtain additional medical records is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

The appellant was afforded a VA examination in July 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report obtained in this case is more than adequate, as it is predicated on a reading of the Veteran's claims file and medical records, and the results of the current examination.  It considers all of the pertinent evidence of record, to include the statements of the Veteran.  A rationale was provided for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he incurred bilateral knee disability as a result of paratrooper training during active duty.  During his hearing, he testified that he did a total of 13 jumps with at least 6 hard landings.  While jumping, he carried a radio, chute, weapon and a back pack that added a lot of weight to his own.  He said that his knees started to hurt during active duty and became progressively worse his whole life.  He said that he had aches and pains during active duty but did not report them.  He did not seek post-service treatment until 1995, when he hurt his knee at work and then received treatment twice a week for a month.  He sought treatment again in 2000 when he became unable to work.  

The Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses relating to the knees.  The report of his separation medical examination provides that his knees were normal on clinical evaluation and identify no defects or diagnoses.  

Because the claimed disability was not seen during service, service connection may not be established based on chronicity in service or continuity of symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Because arthritis was not seen within one year of the Veteran's separation from service, presumptive service connection is not warranted.

The post-service medical records are negative for a knee disability for many years after the Veteran's separation.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is no competent medical evidence linking the Veteran's bilateral knee disability to his active duty.  

VA treatment reports reflect that in May 2004 the Veteran complained of pain in his bilateral knees for about the last 4 years.  He denied any history of significant trauma.  Examination of the Veteran's weight-bearing X-rays and "stentor" revealed significant bone to bone configuration with a varus deformity of both knees on the medial joint line.  A November 2004 treatment report provides that the Veteran complained of right knee pain for 8+ years, and notes a history of "pain after injury years ago."  The Veteran was hospitalized for a right total knee replacement in November and December 2004.  A June 2005 treatment report provides a pertinent assessment of arthritis over the knees.  A July 2005 treatment report provides that the Veteran's left knee also needed replacement.  Subsequent treatment reports show continued chronic knee pain.  

The report of a July 2009 VA orthopedic examination provides that the examiner reviewed the Veteran's claims file and medical records, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The Veteran complained of knee pain "on and off" bilaterally during the time that he was parachute jumping.  He would just ignore it.  He said that it became a little worse year by year.  He worked doing auto body repair from 1961 or 1962 to 2000.  Kneeling, getting up from or down to the floor, carrying heavy things and crawling on the floor in the course of this work caused knee pain.  He reported bilateral "traumatic bursitis" in his knees around 1985, and a work-related injury in 1998.  He had a right total knee replacement in 2004 and reported that orthopedics had told him he could have a left total knee replacement when he was ready.  

The resulting diagnosis was bilateral knee arthritis, status-post right knee replacement.  The examiner expressed the opinion that the Veteran's bilateral knee arthritis, status-post right knee replacement, was less likely as not (less than 50/50 probability) caused by or a result of parachute jumps during active duty.  The examiner explained that there was no record of knee injury or knee complaints during active duty.  The examiner observed that the Veteran did not recall any specific knee injury while on active duty, and denied complaining of knee problems while on active duty.  The examiner noted that the Veteran reported gradually worsening bilateral knee symptoms, aggravated by specific activities during his career.  The Veteran also reported knee injuries around 1985 and 1998.  The examiner pointed out that the initial VA orthopedics note from May 2004 stated that the Veteran had pain in his bilateral knees for about the last 4 years.  She stated that there was no evidence that the Veteran's knee osteoarthritis resulted from his parachute jumps while in the military.  

The Board finds that the July 2009 VA examination report is highly probative evidence against the Veteran's claim.  It was based on current examination results and a review of the medical record, and is supported by references to the medical record.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

A February 2003 private disability examination, associated with the claims file after the July 2009 VA examination, relates that the Veteran reported having bad knees for 7 to 8 years.  The Veteran said that he worked for over 30 years doing auto repair, on-an-off his knees and never using knee pads.  The Veteran said that the right knee became worse after an injury 2 years earlier.  The pertinent impression was probable bilateral arthritis of the knees.  The report does not address the etiology of the Veteran's knee disability.

The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing relevant symptoms during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the Veteran is not competent to diagnosis himself with a knee disability, state that any knee symptoms or problems during service were of a chronic nature to which current disability may be attributed, or state that any current knee disability is etiologically related to his service.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as a diagnosis, the question of whether a chronic disability is currently present, or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Further, the Board finds that the Veteran's assertions as to continuity of symptomatology of the claimed disability since service are less than credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  As noted above, while seeking post-service medical treatment and SSA benefits the Veteran never informed his care providers that his bilateral knee disability had begun during active duty or as a result of active duty.  Rather, he reported that his bilateral knee disability had begun 4 years earlier or 7 or 8 years earlier.    

While the Board acknowledges that the absence of any corroborating probative medical evidence supporting the Veteran's assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Veteran's service treatment records (containing no relevant complaints, symptoms, findings or diagnoses) and the post-service medical records (containing no evidence linking the claimed disability to the Veteran's service) outweigh his contentions.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for bilateral knee disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral knee disability is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


